Citation Nr: 1208005	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hernia.

2.  Entitlement to service connection for blisters on the lungs, to include as a result of in-service exposure to herbicides.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, to include a result of in-service exposure to herbicides.  

5.  Entitlement to service connection for irritable bowel syndrome, to include as a result of in-service exposure to herbicides.  

6.  Entitlement to service connection for skin rashes, to include as a result of in-service exposure to herbicides.

7.  Entitlement to service connection for a low back disability.

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July1965 to July 1967.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran also perfected appeals as to the claims for service connection for posttraumatic stress disorder (PTSD) and tinnitus.  However, in a May 2011 rating decision, the RO granted service connection for tinnitus (10 percent from June 9, 2010).  By an August 2011 decision, the RO assigned an effective date of June 13, 2007 for this award.  In addition, by an October 2011 decision, the RO granted service connection for PTSD with panic attacks and convulsions (30 percent from June 13, 2007 to August 10, 2009 and 50 percent from August 11, 2009).  To the Board's knowledge, the Veteran has not disagreed with the ratings or effective dates assigned to either of these now service-connected disabilities.  Accordingly, the Board finds that those matters have been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).
The claims for service connection for skin rashes and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

On December 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he was withdrawing from appeal his claims for service connection for a hernia; blisters on the lungs, to include as a result of in-service exposure to herbicides; hypertension; diabetes mellitus, to include as a result of in-service exposure to herbicides; and irritable bowel syndrome, to include as a result of in-service exposure to herbicides.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal by the Veteran as to the claims for service connection for a hernia; blisters on the lungs, to include as a result of in-service exposure to herbicides; hypertension; diabetes mellitus, to include as a result of in-service exposure to herbicides; and irritable bowel syndrome, to include as a result of in-service exposure to herbicides have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).

Here, in a written statement dated December 2011, the Veteran, through his representative, expressed his intent to withdraw his appeals as to the issues of entitlement to service connection for hernia, blisters on lungs, hypertension, diabetes mellitus, and irritable bowel syndrome.  See 38 C.F.R. § 20.204 (2011).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran, through his representative, has withdrawn from appeal the claims of entitlement to service connection for hernia, blisters on lungs, hypertension, diabetes mellitus, and irritable bowel syndrome.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those five issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for hernia, blisters on lungs, hypertension, diabetes mellitus, and irritable bowel syndrome, and the appeals of those issues are therefore dismissed.


ORDER

The claim for service connection for a hernia is dismissed.

The claim for service connection for blisters on the lungs, to include as a result of in-service exposure to herbicides, is dismissed.

The claim for service connection for hypertension is dismissed.

The claim for service connection for diabetes mellitus, to include as a result of in-service exposure to herbicides, is dismissed.

The claim for service connection for irritable bowel syndrome, to include as a result of in-service exposure to herbicides, is dismissed.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims remaining on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In this case, the Veteran contends that he suffers from skin rashes and a low back disability that are related to his military service.  Specifically, with regard to his dermatological problems, he asserts that he has skin rashes that are due to Agent Orange to which he was exposed during his service in Vietnam.  He describes skin rashes since his military discharge.  See Veteran's statement dated August 2007.  In this regard, the Board notes that service records show that the Veteran was stationed in the Republic of Vietnam from September 1966 to June 1967.  As such, the Veteran's exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Additionally, the Veteran states that he has a current low back disability that is the result of unloading heavy ammunition from helicopters during his service in Vietnam.  See the VA psychological examination report dated September 2011.  In this regard, the Board notes that, during his deployment, he served as a truck driver.  Further, as noted above, the Veteran is the recipient of the Combat Infantry Badge and is therefore afforded the combat presumption.  Under the law, VA is required to accept a combat veteran's statements as to injuries sustained in combat, so long as the statements are consistent with the circumstances, conditions, or hardships of the veteran's service and there no is clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As the Veteran's exposure to combat in service has been conceded, the provisions requiring VA to accept a veteran's statements as to combat injuries do apply to this case.  In this regard, the Board finds that the Veteran's assertions of having unloaded heavy ammunition from helicopters during his service in Vietnam is consistent with his conceded combat service.  Thus, the Board concedes that the Veteran did indeed participate in such activities during his service in Vietnam.  

Service treatment records, including the July 1967 separation examination, are absent any complaints of or treatment for skin or low back disabilities.  Post-service treatment records show that the Veteran was treated for a groin rash in March 2002 and May 2006 and an intermittent rash on the left arm and legs in December 2009.  The record is unclear, however, as to a clinical diagnosis of the Veteran's claimed skin condition.  As to the low back disability, magnetic resonance imaging (MRI) dated November 1999 showed a diagnosis of degenerative disc disease of the lumbar spine with a mild posterior bulge of intervertebral disc at L5-S1.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Veteran has not been accorded VA examinations pertinent to his skin and low back claims.  Thus, there are no medical opinions of record that address the matter of nexus, including continuity of symptomatology.  Based on this evidentiary posture, the Board concludes that VA examinations are necessary to determine whether the Veteran's current skin rashes and low back disability are related to his service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin rashes.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary studies, including dermatological testing, should be performed.

For any skin disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed skin disorder had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service, to include his conceded exposure to Agent Orange.  In rendering this opinion, the examiner should address the Veteran's competent assertions of continued skin problems since service.

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for a VA examination to determine the etiology of his claimed low back disability.  The claims folder should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  All necessary studies should be performed.

For any low back disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed disorder had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's conceded in-service activities of unloading heavy ammunition from helicopters during his service in Vietnam as well as his competent assertions of continued low back problems since service.  

Complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the issues of entitlement to service connection for skin rashes, to include as a result of in-service exposure to herbicides, and entitlement to service connection for a low back disability.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


